                                   U.S. DISTRICT COURT
                                DISTRICT OF CONNECTICUT

 PAUL REYES,                                     )
      Plaintiff,                                 )   CASE NO: 3:19-cv-01206-JAM
                                                 )
 V.                                              )
                                                 )
 IC SYSTEM, INC.,                                )   OCTOBER 31, 2019
      Defendant.                                 )


                DEFENDANT IC SYSTEM, INC.’S REPLY IN SUPPORT
               OF ITS MOTION TO DISMISS PLAINTIFF’S COMPLAINT

       Plaintiff’s sole claim rests on 15 U.S.C. § 1692e(10) of the Fair Debt Collection Practices

Act (“FDCPA”), which prohibits false or deceptive practices. Plaintiff’s Opposition to IC

System, Inc.’s Motion to Dismiss fails to explain how a duplicate, but accurate, credit entry

reported once by IC System can possibly be the basis of a claim pursuant to § 1692e(10).

       The accurate reporting of a debt, even if duplicated, does not implicate the FDCPA.

There are no allegations of any false or deceptive practices engaged in by IC System when it

reported the debt assigned by DirecTV, nor does Plaintiff argue in his Opposition that it was

false or deceptive. Instead, Plaintiff’s argument is that if IC System’s Motion is granted, a

creditor could somehow be permitted to harass a debtor by assigning the debt to multiple entities
for multiple debt entries without violating § 1692e(10). This hypothetical conduct by creditors

is irrelevant to the proper reporting of a debt by IC System, a debt collector.

       It is important to note, Plaintiff does not dispute that a debt collector may report a

duplicate entry when assigned a debt by a creditor who has already reported it. Instead, Plaintiff

(apparently) claims that if two debt collectors are assigned the same debt, they cannot report it.

The case law cited by IC System in its Memorandum in Opposition (Dkt. No. 13), however, is

clear that a debt collector may report a debt once it has been assigned.

       IC System has pointed to numerous decisions holding that 15 U.S.C. § 1692e(10) does
not prohibit duplicate reporting of debts as long as the reporting is accurate. Plaintiff, however,

                                                 1
cites to three decisions finding a potential violation where: (1) a debt collector reported the same

debt twice; or (2) a creditor reports a debt and then assigns the debt for collection knowing it will

be reported. Neither fact pattern applies to this case.

       First, Plaintiff relies on Akalwadi, despite the fact that it featured the same debt collector

reporting the same debt, under different account numbers, and admitting that this duplicate

reporting was in error. Akalwadi v. Risk Mgmt. Alternatives, Inc., 336 F. Supp. 2d 492, 503 (D.

Md. 2004) (“RMA concedes that there was an error and Akalwadi's collection account was

reported to Equifax twice, by two different RMA office locations, under two separate account

numbers.”). Similarly, the decision in Morris concerned accidental double reporting by the same

entity. See Morris v. Risk Mgmt. Alternatives, Inc., 203 F.R.D. 336, 339 (N.D. Ill. Apr. 13,

2001) (“As a result, RMA reported to the credit reporting agencies that a debtor from whom it

was attempting to collect one debt owed two or more debts”). There is no allegation that IC

System reported the same debt twice.

       Then, Plaintiff relies on Cook for the proposition that two entities reporting the same debt

is misleading. Cook, however, only found wrongdoing by the creditor that reported the debt and

then assigned it to a debt collector. It did not hold there was any false or misleading act by the

debt collector. See Cook v. Mt. Am. Fed. Credit Union, 2018 U.S. Dist. LEXIS 130478, *9 (D.

Ariz. Aug. 3, 2018) (“Mountain America is reporting the $13,651 debt that has been assigned to
a debt collector, knowing that the debt collector will report the debt as well.”). Cook does not

apply here because there is no allegation that DirecTV also reported the debt prior to assigning

the delinquent account to a debt collector. Rather, Plaintiff alleges DirecTV assigned the debt to

two separate debt collectors, and the two debt collectors separately reported delinquent account.

See Compl. at ¶¶ 9-11.

       While Plaintiff claims the facts in this case “presents the same issues as Cook and

Akalwadi” because “there are two debt collectors reporting that [a plaintiff] owes a balance at the

same time[;]” neither Cook, nor Akalwadi, share this fact pattern. As noted, Akalwadi featured



                                                  2
duplicate reports by the same debt collector, while Cook concerned a creditor who reported a

debt and then assigned it knowing it would have to be reported by the debt collector.

       Notably, Plaintiff does not dispute the validity of Macias v. Credit Control, LLC, 2017

U.S. Dist. LEXIS 92630, *12 (N.D. Ill. Jun. 16, 2017), which noted that “as the new owner of

the debt, [the debt collectors] were legally permitted to report the debt if they chose to do so.”

Thus, the debt collector who properly reports a debt is not committing a false or misleading act.

       Plaintiff raises the specter of creditors using multiple debt collectors to assert pressure

against debtors as a public policy argument in his favor. Plaintiff’s Complaint, however, and the

analysis in his Opposition suggest that his concern is not that debt collectors, like IC System, are

doing anything inherently wrong, but that creditors may abuse the process.

       Plaintiff’s theory is misplaced. IC System’s Motion to Dismiss simply seeks dismissal of

a claim for false or deceptive practices brought pursuant to 15 U.S.C. § 1692e(10). Plaintiff fails

in his complaint and opposition to assert any theory that IC System engaged in conduct that was

false, misleading, or deceptive, and the Complaint must therefore be dismissed.

       Because Plaintiff’s allegations do not give rise to a claim pursuant to 15 U.S.C. §

1692e(10), the sole count of the Complaint fails to state a claim for which relief can be granted.

Therefore, IC System respectfully requests that the Court grant its Motion and dismiss the

Complaint in its entirety with prejudice.
                                               RESPECTFULLY SUBMITTED,
                                               DEFENDANT,
                                               IC SYSTEM, INC.


                                               By /s/ Thomas C. Blatchley
                                                 Thomas C. Blatchley
                                                 Andrew D. Bullard
                                                 Gordon & Rees Scully Mansukhani, LLP
                                                 95 Glastonbury Boulevard, Suite 206
                                                 Glastonbury, CT 06033
                                                 Phone: 860-494-7525
                                                 Fax: 860-560-0185
                                                 Email: tblatchley@grsm.com
                                                 Email: abullard@grsm.com

                                                  3
                                        CERTIFICATION

       I hereby certify that on this 31st day of October, 2019, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this

filing will be sent by email to all parties by operation of the Court’s electronic filing system or by

mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filings.

Parties may access this filing through the Court’s CM/ECF System.




                                               /s/ Thomas C. Blatchley________
                                               Thomas C. Blatchley




                                                  4
